         Case 1:19-cv-01107-ADA Document 80 Filed 08/03/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


FLASH-CONTROL, LLC,                         §
           Plaintiff                        §
                                            §       A-19-CV-01107-ADA
-v-                                         §
                                            §
INTEL CORPORATION,                          §
            Defendant                       §


                                  FINAL JUDGMENT

       The Court entered its Claim Construction Order and Order Granting Defendant Intel’s

Motion for Summary Judgment on July 21, 2020. ECF No. 79. The Court now enters its

Judgment as follows:

       IT IS ORDERED that Plaintiff’s case is DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that any and all motions not previously ruled upon by the

Court are DENIED as moot.

       IT IS FURTHER ORDERED that any relief not specifically granted in this judgment is

DENIED.

       IT IS FINALLY ORDERED that this case is CLOSED.



SIGNED this 1st day of August, 2020.




                                  ALAN D ALBRIGHT
                                  UNITED STATES DISTRICT JUDGE
